Exhibit 10.3
 
KEEPWELL AGREEMENT
 
AGREEMENT, dated as of May 20, 2011 (this “Agreement”), by SOUPMAN, INC., a
Delaware corporation (“Soupman”),  in favor of PENNY FERN HART (“Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Lender has previously made loans to Soup Kitchen International, Inc.
(“SKII”), and the loans are more fully described on Schedule I attached hereto
(the “Loans”);
 
WHEREAS, the Loans are currently in default in accordance with their respective
terms;
 
WHEREAS, as security for the Loans, SKII and its subsidiaries, among other
things, granted to Lender has a first priority lien on and security interest in
all of the assets of SKII and such subsidiaries;
 
WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated as
of December 30, 2009, SKII assigned and transferred to TOSI all of its assets
and obligations and TOSI agreed, among other things, to be responsible for all
obligations of SKII, including SKII’s obligations to Lender;
 
WHEREAS, on December 15, 2010, TOSI became a wholly-owned subsidiary of Soupman;
 
WHEREAS, International Gourmet Soups Inc. (“International”) is a subsidiary of
TOSI;
 
WHEREAS, pursuant to a Secured Guaranty, dated as of the date hereof
(the “Guaranty”), TOSI and International (and together with such other
subsidiaries or affiliates of TOSI who hereafter join the Guaranty) have,
jointly and severally guaranteed the repayment of the indebtedness owed by SKII
to the Lender; and
 
WHEREAS, in order to induce Lender to enter into that certain Forbearance
Agreement, dated as of the date hereof (the “Forbearance Agreement”), pursuant
to which Lender shall agree to forbear in the exercise and enforcement of her
rights and remedies under the documents and instruments evidencing the Loans and
available at law or in equity, Soupman has agreed to enter into this Agreement
for the benefit of Lender.
 
NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Soupman hereby agrees as follows:
 
1. Definitions.  All capitalized terms used herein and not otherwise defined
herein shall have the same respective meanings as in the Forbearance Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Keepwell Obligations.  Soupman agrees, acknowledges and confirms the joint
and several obligations of TOSI and International (together with such other
subsidiaries and affiliates who hereafter become parties to the Forbearance
Agreement and the Guaranty, collectively, the “Guarantor”) pursuant to the
Forbearance Agreement and the Guaranty.  If, at any time, for any reason
whatsoever, the Guarantor does not make payments to Lender required by the
Forbearance Agreement or the Guaranty or is unable to or does not perform its
obligations thereunder or upon the occurrence of a Forbearance Default, Soupman
shall use its best efforts to make contributions to the capital of the
Guarantor, make loans to the Guarantor or take such other action as shall be
necessary to enable the Guarantor to perform its obligations pursuant to the
Forbearance Agreement and the Guaranty, and as a condition to such capital
contributions, loans or actions, shall require the Guarantor to perform its
obligations under the Forbearance Agreement and the Guaranty.
 
3. Conditions.  Lender is authorized, without notice or demand, and without
affecting the liability of Soupman hereunder, from time to time to:  (i) renew,
extend, accelerate or otherwise change the time for payment or performance of,
or other terms relating to, the Loans, or otherwise modify, amend or change the
terms of the Loans, or any other agreement, document or instrument now or
hereafter executed by the Guarantor or any other party obligated in respect of
the Loans; (ii) accept partial payments on or performance of the Loans;
(iii) take and hold security or collateral for the Loans, or guaranties of, or
support or security agreement relating to, the Loans, and exchange, enforce,
waive and release any such security or collateral; (iv) apply such security or
collateral and direct the order or manner of sale as in its sole discretion it
may determine; and (v) settle, release, compromise, collect or otherwise
liquidate the Loans and any security or collateral in any manner, without
affecting, releasing, waiving, or impairing the obligations of Soupman
hereunder.
 
4. Covenants.
 
(a) Soupman assumes responsibility for keeping itself informed of the financial
condition of the Guarantor and of all other circumstances bearing upon the risk
of a Forbearance Default.  Lender shall have no duty to advise Soupman of
information known to Lender regarding such condition or circumstances.
 
(b) Soupman covenants, agrees and acknowledges that it is the intention that
Kiosk Concepts, Inc., a New York corporation (“Kiosk”), be a party to the
Forbearance Agreement and the Guaranty but that Kiosk cannot execute the
Forbearance Agreement and the Guaranty until such time it has been reinstated
under the applicable provisions of the Business Corporation Law of the State of
New York (the “BCL”).  Accordingly, Soupman covenants and agrees to comply, and
to cause the other Soupman Entities to comply, with the obligations set forth in
Section 2(b) of the Forbearance Agreement.
 
5. No Waiver.  No delay on the part of Lender in the exercise of any right or
remedy shall operate as a waiver or release or otherwise constitute a discharge
of Soupman’s obligations under this Agreement, and no single or partial exercise
by Lender of any right or remedy shall preclude the further exercise to any
extent; nor shall any modification or waiver of any of the provisions of this
Agreement be binding upon Lender except as expressly set forth in a writing duly
signed and delivered by of Lender.  Lender’s failure at any time to require
strict performance by the Guarantor of any of the provisions, warranties, terms
and conditions contained in the Forbearance Agreement or the Guaranty shall not
discharge any of Soupman’s obligations under this Agreement, nor shall it waive,
affect or diminish any right of Lender at any time to demand strict performance
and such right shall not be deemed to have been waived by any act or knowledge
of Lender specifying such waiver.  No waiver by Lender of any default shall
operate as a waiver of either any other default or the same default on a future
occasion, and no action or inaction by Lender shall in any way affect or impair
Lender’s rights or the obligations of Soupman under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties.  Soupman hereby represents and warrants to
Lender that:  (a) the execution, delivery and performance by Soupman of this
Agreement will not (i) violate any provision of law, any order of any court or
other agency of government, or any agreement or other instrument to which
Soupman is a party or by which Soupman is bound, or (ii) be in conflict with,
result in a breach of or constitute (with due notice or lapse of time, or both)
a default under any such agreement or other instrument, or (iii) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of such party; (b) this Agreement
constitutes the legal, valid and binding obligation of Soupman and is
enforceable against it in accordance with the terms hereof; and (c) all of the
business and operations of TOSI are conducted through TOSI and International,
and upon reinstatement under the BCL, Kiosk, collectively, and there are no
other subsidiaries or affiliates of Soupman engaged in the business conducted or
proposed to be conducted by TOSI, Kiosk and International.
 
7. Term.  This Agreement shall continue in effect until the Loans shall have
been indefeasibly paid in full.
 
8. Successors and Assigns.  This Agreement shall be binding upon Soupman and its
successors and assigns, and shall inure to the benefit of the Lender’s
successors and assigns.
 
9. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.
 
10. Notices.  All notices, consents and other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given upon
receipt, when delivered by hand, first class mail or a recognized overnight
courier, or when successfully transmitted by facsimile (with a confirming copy
of such communication to be sent as provided in the foregoing clause), to the
party for whom intended, at the address or facsimile number for such party set
forth on the signature page of this Agreement, or to such other address or
facsimile number as may be furnished by such party by notice in the manner
provided herein.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
Address:
1110 South Avenue
Suite 100
Staten Island, NY  10314
Fax:  (212) 768-7055
 
SOUPMAN, INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 
ACCEPTED:
 
 /s/ Penny Fern Hart                                                            
Penny Fern Hart
 
 
Address:
200 East End Avenue
Apt. 12 EAP
New York, NY  10128
Fax:  (516) 214-8428
 
 
with a courtesy copy to:
Vedder Price P.C.
1633 Broadway, 47th Floor
New York, NY  10019
Attention:  Steven R. Berger, Esq.
Fax:  (212) 407-7799
 


 
 
 
4

--------------------------------------------------------------------------------